 176DECISIONSOF NATIONALLABOR RELATIONS BOARDout prejudice to their seniority or other rights and privileges previously enjoyed,and make them whole for any loss of salary or pay suffered as a result of thediscrimination against them.All our employees are free to become, to remain, or to refrain from becomingor remaining,members of a labor organization of their own choosing.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board's Regional Office, 746 Fed-eral Office Building, 167 North Main Street,Memphis, Tennessee,Telephone No.534-3161,if they have any question concerning this notice or compliance with itsprovisions.United Mine Workers of America, Local No. 7083 [Grundy Min-ing Company]andSouthern Labor Union.Case No. 10-CB-1401.February 27, 1964DECISION AND ORDEROn October 25, 1963, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the abovecase,finding that the Respondent had en-gaged in certain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in his attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reveiwed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decisionof the Trial Examiner and the entire record in this case, includingthe exceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder with the amendment noted below.''The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat the Respondent, United Mine Workers of America, Local No. 7083, Its officers,agents, and representatives,shall:146 NLRB No. 20. UNITED MINE WORKERS OF AMERICA, LOCAL 7083177TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon an amended charge filed May 29, 1963, by Southern Labor Union, theGeneral Counsel of the National Labor Relations Board, through the RegionalDirector for the Tenth Region, on June 10, 1963, issued a complaint against Re-spondent, United Mine Workers of America, Local No. 7083, alleging that on orabout May 7, 1963, Respondent prevented employees of Grundy Mining Company(herein called Grundy) from reporting to work at its minesite at Tracy City, Ten-nessee, by massing at the access thereto and by committing and threatening tocommit violence upon Grundy employees, in violation of Sections 8(b)(1)(A)and 2(6) and (7) of the National Labor Relations Act, as amended (herein calledthe Act).Respondent denied these allegations, resulting in issues litigated at ahearing before Trial Examiner Stanley.N. Ohlbaum in Chattanooga, Tennessee, onAugust 6 and 7, 1963, at which all parties participated fully through counsel, whoalso subsequently submitted briefs.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERIt is alleged,admitted,and found that Tennessee ConsolidatedCoal Company(herein called Consolidated),a Delaware corporation,has an office and place ofbusinessin TracyCity, Tennessee,where it is engaged in mining,processing, andselling coal,and that during the 12 months preceding the complaint,a representa-tive period,it-sold and shipped products valued in excess of $1,000,000 to placesoutside of Tennessee; that Grundy, a whollyowned Tennessee corporate subsidiaryof Consolidated,also maintaining its office and place of businessat Tracy City andengaged in mining coal during said representative 12-month period,sold coal valuedin excess of $300,000 to Consolidated;and thatat all times material herein Grundyhas been and is engaged in commercewithin ,the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is alleged, admitted, and found that at all times material herein Respondent,United Mine Workers of America, Local No. 7083, has been and is a labor organiza-tion within the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Facts1.The localeAt all times material herein Grundy has operated coal mines (herein calledminesite) in an area near Whitwell, not far from Chattanooga, Tennessee, knownas Gray's Creek and The Pocket. The uncontradicted evidence shows, and I find,that the only feasible means of access to the minesite is as follows: Traveling ap-proximately north fromWhitwell (or south from Palmer), Tennessee, on two-lane Route 108 a road is reached which leads off Route 108 approximately south-west.That Toad is called "Pocket Road," and the point where it leads off Route108 will be referred to herein as Pocket Intersection.From Pocket Intersection,Pocket Road (approximately 30 to 40 feet wide) runs approximately southwestuntil it bifurcates into (1) a road (a continuation of Pocket Road) running ap-proximately south to The Pocket and (2) Gray's Creek Road (also known as theaccess road) which leads to the minesite.The minesite is approximately 21/2 to 3miles southwesterly of Pocket Intersection.'Itwas at and immediately aroundPocket Intersection that the events here material occurred.2.The events of May 7, 1963At approximately 6:15 a.m. on May 7, 1963, a group of Grundy employees as-sembled at Sitz Service Station, located on Route 108 about one-half mile southof Pocket Intersection.In accordance with their usual practice since DecemberIGeneral Counsel's Exhibit No 2, traced from an official Federal map, is a reasonablyaccurate scale representation of the area road network. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, when United Mine Workers ceased supplying mineworkers in the area, whichhad previously been operated by a predecessor of Grundy, on the morning in ques-tion, these Grundy workers formed themselves into a vehicular convoy in order toproceed to work at theminesite.The convoy consisted of some 30 to 35 vehicles,with the lead vehicle that of Grundy Mine Superintendent Gene Poor.Unlike othertimes, however, when Poor's lead vehicle was a readily distinguishable green paneltruck, on this occasion Poor drove an ordinary passenger car. Some of the occu-pantsof the vehicles comprising the convoy were armed with a variety of small arms,but the uncontradicted evidence shows, and I find, that at no time was any weaponof any nature, in anymanner,employed or displayed by any member of the convoyor, in any manner, visible to any person not in the convoy, throughout the occasioninvolved in this proceeding.After the convoy was thus formed, it proceeded northerlyalongRoute 108.When it reached Pocket Intersection, at around 6:30 a.m., approximately 200 to250 men 2 were congregated in and immediately around Pocket Intersection, bothon Route 108 and on Pocket Road, with the heaviest concentration on Pocket Road.It is not disputed that many of this group were members of Respondent, while otherswere members of sister Local 5881 of United Mine Workers, whose miners hadalso worked in the area.According to the testimony of Respondent's witnesses,theseminers-of both locals-had attendeda meetingabout 6 a.m. that morningat their union hall, located on the west side of Route 108, approximately 100 to 150feet north of Pocket Intersection.One of the Respondent's witnesses testified thatthe purpose of themeetingwas that:we had been told that, they were returning to work and they had quite afew members that they talked to that they wanted them to not return to workif we couldpersuadethem not to.Clifford Tate, who was Respondent's treasurer at the time, testified that the purposeof the meeting was to:.get with the men . .. to keep a lot of them from changing over andgoing to work. _.. .Asked what was discussed at the meeting on the date and at the time in question,just preceding the events with which we are here concerned, Respondent's PresidentHarvey Howell first asked, "Am I suppose to tell what we have in our meetings,"but then testified that among the subjects discussed "pro and con" was a court injunc-tion against them which:We didn't think it was fair from [sic] us to be enjoined from being there onour own property.And, likewise on the subject of the occasion or topic of the meeting, Respondent'switness Ross (a member of the other United Mine Workers local at that meeting)testified:Well, all them companies had been band[ed] together and was trying to forceus to take a reduction in wages and wouldn't recognize the union and I just wentup there-they had circulated too that they was gonna open that mine.According to the testimony of Respondent's witness and treasurer at the time,Clifford Tate, after the early morning meeting at the union hall, he and the othersproceeded to Pocket Intersection for the avowed purpose of awaiting the arrival of theconvoy to identify its members, to facilitate which he took up a vantage point ona large rock there.It is undisputed that when the passenger car utilized on this occasionby GrundyMine Superintendent Poor approached Pocket Intersection, it turned in there and wasable to proceed unhindered down Pocket Road. From here on, however, the testi-mony offered by bothsides is in sharp conflict.According to General Counsel's witnesses, after Poor's passenger car 3 turnedinto Pocket Road, the large, surging mob of men completely blocked and sealed off2 Testimonial estimates as to the size of the group range from 200 to 300(GeneralCounsel's witnesses),to 75 to perhaps 200 (Respondent'switnesses).The preponderanceof the credible testimony indicates the size of the group to have been approximately 200or more.3 It will be recalled that Poor on other occasions utilized a readily identifiable greenpanel truck as the lead convoy vehicle-a fact with which Respondent'smembers werepresumably acquainted, since they acknowledged familiarity with the composition, travelcharacteristics, and habits of the convoy. UNITED MINE WORKERS OF AMERICA, LOCAL 7083179that road, for practical purposes precluding travel thereon and, therefore, access totheminesite where they worked.These witnesses testified that the second convoyvehicle, driven by John Higgins, was unable to proceed down Pocket Road, sincePocket Intersection and Pocket Road to a distance of about 50 or 75 feet was"completely blocked off" by about 300 men "hollering and squalling and whoopingand cussing and doing most anything," and who "threatened and cussed" JohnHiggins and told him:... that they'd been fooling with him long enough, to get out of there theywere going to kill every one of the damn son-of-a-bitches.Since he could not get through, John Higgins, according to these witnesses, turnedhis vehicle around and went back; but, in the excitement and mob scene, GrundyMine Foreman Howard Higgins, who was driving a pickup truck behind the JohnHiggins vehicle, raced his truck through the mob, temporarily scattering it, andwas thus able to proceed down Pocket Road, not, however, without being cursed,stoned, and even shot at and struck several times by small-arms fire from a gunobserved by several witnesses to be held and fired by miner John Hicks, one of themembers of the mob blocking the road.These witnesses' testimony further showedthat some of .the men in the mob which was stretched clear across and down PocketRoad, completely blocking it as "just a human barricade," were observed to becarryingstones.Their testimony also indicated that, although "That is the onlyway we could get there [i.e., to work at the minesite on other days] was to forceour way through by convoy," because of the tremendous number of men presentand totally blocking the road and access to the minesite on the morning in question,as well as the shooting, they could not get to work that day.As stated by one ofthem (McHone):after the shooting and all that mass of men mobbed- in there I knewthere was no useinme eventrying to go through so I turned at the ShellStation [at "Pocket Intersection"] and went back to the Sitz station where weassembled the men that morning.Another witness (Green) testified that some of the mob motioned the convoy back,stating there was no work that day.The foregoing account of what transpired at Pocket Intersection in the earlymorning of May 7, 1963, differs considerably from the version put forward byRespondent'switnesses,who testified essentially that, although they were presentthere in considerable, numbers, they were peaceably and quietly lined up in orderlyfashion along the sides of-the roads, without at any time, in any way, blocking orimpeding passage on, or access to, the roads; and that, for some inexplicable reason,the convoy vehicles (other than those few described) simply turned around andwent back that morning without going down Pocket Road which was clear for themto travelalongif they wished to do so.Respondent conceded that at the scene-pictured by the Charging Party as one of turbulence, and by Respondent as one ofserenity-was a single, solitary, orderly picket, in no way impeding traffic, carryinga sign,"One-man picket line, authorized by the Court," who according to Respond-ent "stepped over to let the cars go by."Faced with this irreconcilable conflict in testimony, for a number of reasons Ifind it impossible to accept Respondent's version.To begin with, of course, Inecessarily formed impressions as to the credibility of these witnesses based uponclose observation of their testimonial demeanor at the hearing, and my evaluationof the evidence offered by both sides is necessarily made within the frame ofreference of these impressions conveyed to me at, the hearing.The testimony ofRespondent's witnesses, designed to convey the impression of a large but thoroughlyorderly formation of silent miners with tearoom, manners neatly arranged on theroadsides in the Tennessee mine country in the early hours of the morning, allintent only on checking the membership of a convoy with which they were con-cededly familiar, defies belief, at leastmine.And, aside from the basic in-credibility of the picture attempted to be portrayed, the testimony of these witnessesis. itself punctuated with inconsistency, internal contradiction, and what I am com-pelled to regard as deliberate vagueness and lack of candor.For example, EarlBorne, Respondent's vice president, called by General Counsel as a hostile witnessand testifying as such under Rule 43 (b) of the Federal Rules of Civil Procedure,after first trying to convey the impression that his work at Respondent's union hall,located 100 to 150 feet north of Pocket Intersection, did not take him away fromthe union hall, except possibly to stand "right outside the door" when the convoycame up, later conceded: "I walked around in that area all the time I was there . . .100 feet or more, both ways.That's on both sides of the union hall," and sub-sequently, even more specifically, "probably 100 feet" south of the union hall- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDi.e.,close to, if not at, Pocket Intersection itself.He conceded that he knew thisconvoy turned into Pocket Intersection each morning at about 6:30.He admittedthat he had been informed, at about 7:15 on the morning in question, by the sheriffthat the Howard Higgins truck had been struck by gunfire .4 I was similarly unfavor-ably impressed with the testimony of Respondent's president, Harvey Howell, whomI could not believe when he insisted that he knew nothing of what was going onoutside of Respondent's union hall that morning until after the described eventswere all over and he was visited by the sheriff with a newspaperman, and that hedid not leave the union hall until after 8 a.m.5 It is inconceivable to me that duringthisnoisy and explosive fracas going on outside, Respondent's president heardnothing, was told nothing, and knew nothing, but throughout the entire situation-and, indeed, for some time after it was all over, until arrival of the sheriff and thenewsman-he was immersed in the scholarly pursuits of bookkeeping and duescollection.I was also unfavorably impressed by his lack of candor in describing thepurpose of the 6 a.m. membership meeting as being "to keep .the membership advisedof all these false rumors [sic] and so forth."His denial that he knew aboutthe convoy before the sheriff camein alsodoes not square with the testimony ofhis colleague,George Tate, who swore that at the meeting that morning, whichHowell conceded he conducted, there was discussion about the coming convoy. Sofar as the testimony of George Tate, Respondent's pensioner who apparently stilltakes an active part in his union's activities, is concerned, I am persuaded to regardits quality as poor in view of his clearly incorrect initial (changed later) insistencethat no vehicle preceding that of John Higgins went down Pocket Road, his contra-dictory equivocations as to the presence or absence of so much as a single individualon Route 108 or Pocket Road, and his insistence that the John Higgins vehicleapproached a road completely open and unblocked and simply turned around andwent back, which I find wholly unworthy of belief. Similarly, I regard as unworthyof belief the testimony of Respondent's financial secretary, Bryan Parmley, whostated that on the explosive occasion in question he was summoned from the unionhall to the outside for a reason he could not recall but which he believed was some-thing "concerning a transfer card"; and that, although he saw 100 or more men"back and forth" on both sides of Route 108 and of Pocket Road at Pocket Inter-section, as he said "scattered all around," he at no time saw anybody "standing"in the roads;since it isbeyond belief that these men could be "back and forth" and"scattered all around" without any movement whatsoever on or across the roads .6For reasons already expressed in regard to the testimony of Respondent's otherwitnesses, I also cannot credit the testimony of its former treasurer, Clifford Tate,to the effect that he observed no men on Pocket Road, but only on the roadsides,that the John Higgins vehicle inexplicably just turned around instead of going downPocket Road, and that the Howard Higgins vehicle proceeded down Pocket Roadwithout incident (in the face of the established shooting affray and bullets fired intothat car).The testimony of this witness-as well as other witnesses of Respondentwho testified as to the purpose of the early morning meeting at the union hall,where there were voiced expressions of resentment and rancor at the lack of successof their strike and what they regarded as an unfair injunction-and the ensuinglarge group processional to await the coming of the convoy, lends additional credenceto the events which followed as described by the members of the convoy, since thistotal picture does notsuggest aclimate calculated to encourage peace but suggests,rather, a group of aggrieved men spoiling for an encounter of the kind whichensued.For similar reasons, I am impelled to reject the testimony of Respond-ent'switnessesNunley and Ross that there was no impediment to free flow and* I reject as preposterously speculative any possibility that the Howard Higgins vehiclewas shot other than by bullets from the pistol fired by John Hicks, who was clearly identi-fied by several eyewitnesses whom I believe, to have fired those shots.Hicks was notproduced.5 This witness appeared to equivocate on this point in his concluding testimony, whereinhe stated that he did not"think"be was informed about the activities going on outsideuntil the arrival of the sheriff.9This witness appears to have realized the absurdity of his earlier testimony that "Ididn't -see any men on the roads," since when he was later asked the question, "Is it yourtestimony you did not see a single man on either route, 108 or on Pocket Road, that morn-ing?" he replied, "Back and forth but as far as standing I didn't see nobody standing onthe highway but I seen cross back and forth," and also stated, "I wasn't paying too muchattention," and "There was quite a few people moving aback and forth all around " Per-haps this witness merely intended to state that he did not observe a solid and immobilemass, but it is not suggested that the hostile,surging mob described was frozen intoimmobile stupor or catatonic stance. It was nevertheless an effective barricade to passage. UNITED MINE WORKERS OF AMERICA, LOCAL 7083181passage of traffic across the roads in question and that the convoy simply turnedaround and went back; while noting that these witnesses conceded that there wasa good deal of motion and movement on and across these roads by the group, asone of them expressed it, "they was a-crossing, backwards and forwards I seenthem."These, then, are the reasons why I reject the version of Respondent's witnessesas to what took place at Pocket Intersection on the morning of May 7, 1963, andwhy I accept, and believe in preference thereto, the account of General Counsel'switnesses to the effect, and find, that Pocket Intersection was on that morning, sub-stantially as described by them, completely blocked and sealed off by Respondentand its members and others acting in concert with them, to the passage of the vehiclesof the convoy and members thereof, comprising Grundy employees seeking to go towork at the minesite.B. Conclusions1.Union responsibilitya.Mob actionThere is no doubt that violent and disorderly acts of the nature described andhere found, by an unruly mob of union members and officials, preventing employeesfrom going to work, are coercive and unlawful under Section 8(b) (1) of the Act.'iHowever, in addition to denying that any roads were blocked, and therefore thatthere was any impediment to free and unrestricted access to the minesite, or thatany shooting or other violent, improper, or coercive acts as described took placeon the occasion, Respondent has raised a number of reasons why as a matter oflaw, in its view, it should not be held responsible for such acts even if (as here found)they did occur.b. Identification of specific individuals with particular actsThus, Respondent urges that participation by its members in particular unlawfulactivities has not been established because of lack.of specific identification of itsmembers with specific activities.This contention, however, ignores the fact, estab-lished by testimony of Respondent's own witnesses, that at least a substantial pro-portion, perhaps half or more according to their own arithmetic and account, of themob consisted of their own members. Since Respondent's members concededlyconstituted a major presence in and component of the mob, it defies belief that, underthe circumstances described, each and every one of Respondent's members remainedstolid,while unidentified alien elements at their sides and all around them were theonly persons who engaged in the disorderly activities. In assessing legal responsi-bility for the activities of a mob such as this, which deliberately formed itself afterthe meeting and described discussion at its union hall, for the express purpose ofmeeting the Grundy convoy, it is not essential to identify specific individuals of such7 See, for example,United Mine Workers v.OsborneMining Co.,279 F. 2d 716 (C.A. 6) ;N.L.R B. v. United Mine Workers, District2, et al.(M. F. Fetterolf Co.),210 F. 2d 281(C.A. 3) ;NL.R.B. v. United Mine Workers, District81, et al.(L. E. Cleghorn),198 F. 2d389 (,CA. 4), cert, denied 344 U.S. 884;N.L.R.B. v. United Mine'Workers, District 23,et al.(WestKentucky Coal Company),195 F. 2d 961 (C.A. 6), cert. denied 344 U.S. 920;N L.R B. v. United Mine Workers, District31, et al.(Bitner FuelCo ), 190 F. 2d 251(CA.4) ; Potter v. Cement Workers Union,48 LRRM 2965 (D.C.E.D. Tex. ; blocking theonly access road to plant);Local 5881, United Mine Workers (Grundy Mining Company),130 NLRB 1181 ;United Mine Workers of America, et al. (Blue Ridge Coal Corporation),129 NLRB 146;United Mine Workers District 50 (Eagle Manufacturing Corporation),112NLRB74; District 50 United Mine Workers (Tungsten Mining Corporation),106 NLRB903.When men are massed so that employees in order to get to work must, in effect runa gauntlet, this in itself, without more, is coercive.American Steel Foundries v. Tri-CityCentral Trades Council,257 U S. 184. Although I have found that the described acts atPocket Intersection, including the road blockage, did in fact take place and did in facthave a coercive effect on the Grundy employees and in fact prevented them from being ableto get to work, such a finding is not essential to establish violation of Section 8(b) (1) (A)of the Act. It is sufficient to establish a violation of that section to show that the con-duct of Respondent union had atendency-whichof course it clearly did-to restrain orcoerce the Grundy employees, without requiring them to attempt to get to work at therisk of their lives or even lesser peril.The Act does not require proof that coercive con-duct had its desired effect.N.L.R.B. v. Wilbur H. Ford, d/b/a Ford Brothers,170 F. 2d-735, 738 (C.A. 6). 182DECISIONSOF NATIONALLABOR RELATIONS BOARDa mob with particular acts perpetrated by it.Members of mobs do not normallycall for silence and announce their names before committing violent and disorderlyacts.Indeed, their identification with the mob often provides them with the courage,power, and anonymity to do that which they otherwise could or would not do. Inmob action, the acts of one may in legal contemplation justifiably be regarded as theacts of all8This includes the gunplay on the part of Hicks, who, even thoughpossibly not a card-carrying member of Respondent's particular local of UnitedMine Workers, nevertheless, according to Respondent's officers, participated at theunion meeting which served as the curtain-raiser for the ensuing mob violence atPocket Intersection, where he also was concededly present, and where he was iden-tified by numerous eyewitnesses, whose testimony I credit, to level four or five shotsat the Howard Higgins vehicle as it raced through the human gauntlet of which he,in concert with Respondent's members, formed a part, Furthermore, there is nocontention that any of the mob in any way attempted to stop, discourage, or dis-suade Hicks, as a member thereof, in his gunplay, or in any way interfered withhis good marksmanship in scoring on his fast-moving target.Under these circum-stances, perhaps particularly since Hicks was present at the union meeting and inthe ensuing mob on purposeful, official business, with the sanction and approbationof its personnel, at least as a member of a sistor local effected with an interest andcommon grievance arising out of the Union's lack of success in the area and acommon hostility toward the convoy which they massed to await, Respondent can-not shed responsibility for his actions as a member of that mob.9' 10c..Role of Respondent's officials-My views with regard to the culpability of Respondent in connection with thedescribed events of May 7, 1963, at Pocket Intersection are reinforced, and if needbe would find independent support for my factfindibgs, in the presence, activities,and omissions to act there of various of its officials, who can hardly be regarded,other than by the excessively naive, as having been there as neutral observers or for8 The ancient principle that ". . . all coming to do an unlawfulact, andof one party,the act of one is the act of all of the same party being present."(Sir John Heydon'scase,1613, 11 Co. Rep. 5), is still law, and has been extended beyond its original scope inboth civil and criminal cases.Prosser;Torts,sec. 46, p. 234 (2d ed.1955).Nor does itmatter that the acts perpetrated by one exceed what the others might reasonably haveforeseen.Thompson v. Johnson,180 F. 2d 431, 434 (C.A. 5).0 Clearly, of course, Respondent is accountable for the mass action of its own mem-bers."..as long as a unionis functioningas a union,itmust be held responsible forthe mass action of its members."UnitedStates v.International Union, United MineWorkers of America, 77 F.Supp. 563, 566, app. dism.and affd. Inpart, 177 F. 2d 29(App. D.C.); cert.denied338 U.S. 871.This may be true even though the specific actsare unauthorized."It is true of a union as of an employer that it may be responsiblefor acts which it has not expressly authorized or which might not be attributable to it onstrict application of the rulesof respondeat superior. International Association of Machin-ists v.'Labor Board,311 U.S..72, 80, 61 S. Ct. 83, 85 L. Ed. 60;Heinz Co. v. LaborBoard,311 U.S. 514, 61 St. Ct. 320, 85 L. Ed. 309."MilkWagon Drivers Union v.Meadowmoor Dairies,312 U.S. 287,295.See alsoAct, sec. 2(13) ;Titus v. Smeltermen'sLocal25, 54 LRRM 2051. This liabilityencompassesacts in the union interest whichhave 'beenexpressly forbidden by it.Restatement (Second) Agency, secs. 228-230,233-235;N.L.R.B. v. United Mine Workers of America, District 31 (Bitner Fuel Co.),190 F.2d 251,252 (C.A.4) ; N.L R B.v.AcmeMattress Co., Inc.,192 F. 2d 524, 527(C.A. 7).18It will be recalled that not only did Respondent and its sister local of United MineWorkers, also active in the general area here involved to which access was gained viathe road here blocked, mass on the roads together, awaiting the Grundy convoy for thepurposes and with the effect described, but they, even according to the testimony ofRespondent's officials, met at the union hall that morning together for the purposes de-scrihed, discussing the convoy in anticipation of its arrival.The meeting, the plannedactivities, the massed awaiting of the convoy, the road blocking, and the ensuing acts, inshort the coercion as a, whole, clearly constituted joint enterprise, for the consequencesofwhich Respondent is legally accountable.A union is liable for the acts of personspursuant to its actual or implied authority, including another union's misconduct occur-ringin the course of a joint venture.InternationalWoodworkers of America, et al.(W. T. Smith Lumber Company),116 NLRB 507;United Mine Workers, et al., District 23(WestKentucky Coal, Company),,92 NLRB 916, 950-951,- enfd. 195 F. 2d 961 (C.A. 6),cert.denied344 U.S. 920.- UNITED MINE WORKERS OF AMERICA, LOCAL 7083183sterile onlook.11The credible evidence establishes, and I find, actual knowledge,participation, and acquiescence by Respondent's officials 12 in or in direct connectionwith, and ratification by them of, the described mob activities, by or arising outof the following facts: their presence at and conduct of the union meeting anddiscussion preceding the massing outside to meet the Grundy convoy; their role inthe deliberate forming of the group for the purpose of meeting that convoy; theiractual presence at or in the immediate vicinity of the scene, and their observationand knowledge of what was going on; 13 and their failure inanyway to cause,or to make any effort or attempt to cause, their men to cease or desist from theiractivities or to withdraw from participation in or association with the actions of themob, or in any way to disavow Respondent's role therein, espousal thereof, orassociation therewith.That union responsibility may be predicated upon officials'presence during coercive acts if they refrain from halting or repudiating theirmembers' and associates' participation therein or connection therewith, should beunmistakably clear.14d. "Clean hands''Without conceding that violence or other impropriety occurred, Respondentfurther contends that if the Trial Examiner should find that it did, Respondentshould nevertheless be absolved of culpability therein because it was caused, pro-voked, or excused by the fact that some of the Grundy employees going to workwere armed.Disregarding for the moment the uncontradicted evidence, which Ihave credited, that at no time during the episode was any weapon displayed orutilized by any of those employees, or visible to or observed by anybody else, Inevertheless believe this contention to be without merit.There is no need tospeculate on why some of those employees, perhaps acting as other practical mensimilarly situated would, saw fit in the prevailing climate to equip themselves withmeans of defense which would to a degree tend to equalize their small numberswith a numerically far superior hostile force, should the necessity arise.Havingheld a meeting with a large number of its own members and closely associatedcolleagues, linked by immediate common interest, at the union hall around 6 a.m.,11But, even if they were, they could readily have instructed their men to desist and with-draw,particularlyRespondent's treasurer,Clifford Tate,who occupied a commandingposition where he could easily ,be seen.Especially would this have been true if the atmos-phere was as quiet and serene as pictured by Respondent's witnesses.'I.e.,Harvey Howell(president),Earl Borne(vice president),Clifford Tate(treasurer),and Bryan Parmley (financial secretary).saFor example, the testimony of Clifford Tate, Respondent's treasurer,indicates that hepersonally occupied a vantage point or observation post on a large rock on high ground,while awaiting arrival of the convoy, in order to afford him optimum visibility of thescenebelow,in the manner of a military commanderoverseeingan operation (he wasdescribed by Howard Higgins as like a "traffic cop directing traffic").Certainly,in thisstance, commandeering a prominent position where he could .see and presumably be seenby all or most, he was not only fully aware of everything which ensued but was in anexcellent position to direct his men to desist and stop, as well as to proceed or other-wise act.14 InLocal 5881, United Mine Workers of America .(Grundy Mining Company),130NLRB 1181, the respondent union's president and its financial secretary were present in amob when violent acts against employees, the employer's (i.e., Grundy's) mine super-intendent, and an organizer for a rival union, occurred.The Board stated, 130 NLRBat 1182:In these circumstances, we find that by the failure of these officials of the Respond-ent to repudiate this conduct the Respondent ratified the acts of violence and cannotescape liability for their commission.See also,United Mine Workers v. Meadow Creek Coal Co.,263 F. 2d 52, 63 (C.A. 6)Selby-Battersby and Company v. N.L.R.B.,259 F. 2d 151, 157-158 (C.A.4) ; InternationalUnion of Electrical, Radio, and Machine Workers, Local 905 (Sperry Rubber & PlasticsCompany),134 NLRB 1713, 1724;International Hod Carriers' Union etc., Local UnionNo. 1140 (Platte Valley Pipeline Construction Company),134 NLRB 722;Checker TaxiCompany,131 NLRB 611, 623, footnote 23;United Mine Workers, etat,District 81(Blue Ridge Coal Corporation),129 NLRB 146;United Brotherhood of Carpenters &Joiners et at. (Midwest Homes, Inc.),123 NLRB 1806;CentralMassachusetts JointBoard Textile Workers Union (Chas. Weinstein Company),123 NLRB 590;InternationalWoodworkers of America Local5-426,at al. (W. T.Smith Lumber Company),116 NLRB507;District 50,UnitedMine Workers,et al.(Tungsten Mining Corporation),106NLRB 903, 908. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith discussion of the Grundy convoy's imminent approach, and then having pro-ceeded to mass at a strategic point through which the convoy had to move in orderto get to work, any-contention by Respondent that it was "defending" itself at thepoint where it had deliberately elected to emplace itself in force as described, againstaggression or hostile action by the small convoy going to work in its usual way whenconfronted with this human gauntlet,15 borders on the frivolous.However, evenassumption that some sort of indefinable "culpability" attached to these employeesgoing to work because, perhaps in the prudent conduct of their affairs as realists,they traveled in convoy with concealed arms, and were themselves therefore without"clean hands," would not avail Respondent, since it is well settled that the "cleanhands" doctrine, or the foregoing contention by whatever name it is called, is in-applicable to a proceeding such as this, wherein a governmental agency seeks com-pliance with law in the public interest 16e.Significance of acts chargedRespondent also urges that the acts here involved (if found) were too trivial,isolated, and insignificant to justify a remedial order. I cannot agree.The actsshown, including a deliberately designed and planned massing of men at a pointthrough which they knew the Grundy employees convoy had to pass in order tobe able to get to work, and also including gunplay which could very easily haveresulted in serious casualties, can hardly be considered to have been mere "animalexuberance." 17All circumstances considered, the episode cannot be viewed as amere isolated incident unlikely of repetition, or one which would not exercise coer-cive effect on the Grundy employees who were unable to proceed to work on the dayin question, or upon others who-might in future seek or-desire to do so, and there-fore not meriting the concern of the Board.The episode should be viewed realisti-- cally, in the context of the picture as a whole, including the presence at the placeand time of the large number of persons involved, what transpired at their unionhall immediately prior thereto, the exodus from the union hall to await the convoy,the inability of the vehicles to proceed, the cursing, threats, and gunplay, the turn-around of the convoy, and the presence and role of Respondent's officials-18 In thecontext, the episode not only merits but requires remedy.1915 It is ofcourse noteworthy that even according to Respondent's witnesses, for prac-tical purposes the entire convoy turned around and retreated. It is obvious that themere fact that persons, such as some of the Grundy employees, were armed, does not pre-clude their being coerced, as herein, by superior force; nor are they under any obligationto employ their weapons unsuccessfully in order to establish coercion.Cf.NationalOrganization of Masters,Mates andPilots (Banta Towing Company, Inc., et al.),116NLRB 1787, 1796.1eEichleayCorporation, et al. v. N.L.R.B ,206 F. 2d 799, 806(C.A. 3) ; RepublicSteelCorporation v. N.L.R.B.,107 F. 2d 472, 479 (C.A. 3) ;N L.R B. v. Carlisle Lumber Co.,99 F 2d 533, 540 (C.A. 9) ;N.L.R.B. v. Remington Rand, Inc.,94 F. 2d 862, 872 (C A. 2),cert. denied 304 U S. 576;N.L.R.B. v. Carlisle Lumber Co,94 F. 2d 138, 14,6 (C.A. 9),cert. denied 304 U.S. 575 ;National Organization of Masters, Mates and Pilots (J. W. BantaTowing Company, Inc.),116 NLRB 1787, 1796-1797.17Cf.Milk Wagon Drivers Union v. Meadowmoor Dairies,312 U S. 287, 293is "It would be a sorry state of affairs if such improper conduct should be condonedand encouraged by a ruling that only unsuccessful and repeated mass picketing, attendedby physical exclusion of employees from their place of work, should be considered suffi-ciently substantial to warrant an adjudication that a union had restrained and coercedthe employees in the exercise of their right not to join a union, guaranteed them in Sec-tion 7 of the Act, in violation of Section 8(b) (1) (A) thereof."N.L.R.B. v. Local 1110,United Furniture Workers of America (Brooklyn Spring Corp.),233 F. 2d 539, 540(C.A. 2)."It was inevitable that the employees should learn of this brutal and unprovoked assault,and the Board properly held that 'these employees might have reasonably regarded theseincidents as a reliable indication of what would befall them if they sought to work duringthe strike'Radio Officers' Union, etc. v. N.L.R.B ,347 U S. 17, 44-46, 74 S Ct. 323,98 L. Ed. 455. No evidence of specific intent is necessary, as these duly accredited repre-sentatives of the union must be presumed to have intended the natural and reasonablyforeseeable consequences of their acts."Id.at-541.19 (e)Rulings reserved athearing.-Rulings on motions by the parties at the hearingon which decision was reserved by the Trial Examiner, are disposed of as follows:(1)General Counsel's motion that official notice be taken by the Trial Examiner ofa certain consolidated proceeding consisting of cases bearing Board docket numbers1o-34, 10-CB-35, 10-CB-36, 10-CB-54, and 10-CB-1355,is denied.Since no Board UNITED MINE WORKERS OF AMERICA, LOCAL 7083185IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with the operations of Grundy described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in coercive, unfair, and unlawful laborpractices, I shall recommend that Respondent be required to cease and desist fromsuch practices and that it take certain affirmative action deemed necessary toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Grundy Mining Company is engaged in commerce within themeaning ofSection 2 (6) and (7) of the Act.2.Respondent, United Mine Workers of America, Local No. 7083, is a labororganization within themeaning ofSection 2(5) of the Act.3.By massing upon the access roads and blocking ingress to the Grundy minesite,by employing and threatening to employ physical violence against employees ofGrundy on their way to work at Grundy, and by preventing Grundy employees fromgoing to work at the Grundy minesite, Respondent has engaged in unfair laborpractices within the meaning of Section 8(b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent, United Mine Workersof America, Local No. 7083, its officers, agents, successors, and assigns shall:decision has been rendered in the consolidated proceeding or any of its component cases,the proceeding being presently on appeal before the Board, no binding effect inheres in theIntermediate Report(Cf.N.L.R.B. v. Fred H. Johnson, Atlas Linen and IndustrialSupply,310 F. 2d 550 (C.A. 6) ; WestPoint Mfg Co,142 NLRB 1161.) Furthermore,there is no Identity of parties in the consolidated proceeding and herein, since only thefirst and last of the enumerated cases comprising the consolidation are said to have in-volved Respondent herein, and there is no showing that separability of the issues can beeffected as to that party alone, or that they are material herein. (Cf.N.L.R.B. v. BillDaniels,Inc,202 F. 2d 579, 584 (C.A. 6).)Moreover, consideration of the consolidatedproceeding is in any event wholly unnecessary to any of my findings or conclusionsherein, which have been reached without resort to the consolidated proceeding, officiallyor asbackground.(CfHarvey Aluminum,142 NLRB 1041.)(2)At the hearing, evidence was elicited by General Counsel through Earl Borne,Respondent's vice president, as to his knowledge of another shooting incident said to haveoccurred at some other place on the morning in question.Respondent moved to strikeout the testimony relating thereto as unconnectedGeneral Counsel opposed the motionupon the ground that Borne's knowledge of this other alleged shooting created a duty onRespondent's part to take appropriate measures to prevent the Hicks shooting of theconvoy vehicle herein, as well, possibly, as related misbehavior by Respondent's membersat the time and place ibere involved.Respondent's motion to strike out the testimonyrelating to this "other shooting" is granted.The testimony regarding the "other shoot-ing" was not connected. Furthermore, "proof" (using that term loosely) as to the "othershooting" was so vague and indefinite as to leave the mind in bafflement as to whether ornot it in any way involved Respondent or any of its members or was in any way ascribableto Respondent's activities.Moreover, since the only proof in the record, namely Borne'stestimony, does not satisfactorily establish that Borne, in fact, knew or was told thatthere had been another "shooting" until some 30 or 45 minutesafterthe Pocket Inter-section episode, including the Hicks gunplay, it is difficult to see how a duty to prevent asecond shooting could be based upon a first shooting of which Borne had no knowledgeuntil after the second shooting.(3) In view of my findings and conclusions herein, Respondent's motion at the con-clusion of the hearing to dismiss the complaint is of course denied. 186DECISIONS OF NATIONALLABOR RELATIONS BOARD1.Alone or in concert with others,cease and desist from:(a)Massing,forming, collecting,or congregating on, or blocking access roadsor other means of ingress to or egress from the premises of Grundy Mining Com-pany, or otherwise preventing or impeding access, travel,or movement of Grundyemployees to or from said premises.(b)Using, threatening to use,displaying,or carrying any weapon,stone,orsimilar object for the purpose of preventing or intimidating any person from work-ing or traveling to or from work at the Grundy premises.(c)Engaging in violence or threats toward Grundy employees or others, foror in connection with working at Grundy.(d) In any like or related manner restraining or coercing employees in the exer-cise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at the offices and meeting halls of Respondent,including its union hallon Route 108 near Pocket Road,between Whitwell and Palmer,Tennessee,copiesof the attached notice marked"Appendix."20Copies of said notice,to be furnishedby the Regional Director for the Tenth Region,shall, after being duly signed by anofficial representative of Respondent,be posted by' it immediately upon receiptthereof,and be maintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to its members are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(b)Mail signed copies of the notice to the Regional Director for the Tenth'Region,for posting by Grundy Mining Company,said employer being willing, atall locations where notices to its employees are customarily posted.(c)Notify said Regional Director,in writing,within 20 days from receipt of thisDecision and Recommended Order,what steps have been taken to comply therewith 2120 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order"shall be substituted for the words"A Recommended Order of a TrialExaminer"in the notice. In the further event that the Board's Order beenforced by adecree of a United States Court of Appeals,the words"A Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"A Decisionand Order."21 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS AND TO ALL EMPLOYEES'OF GRUNDY MINING COMPANYPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor ManagementRelations Act, as amended,we hereby notify you that:WE WILL NOT mass, form,collect,or congregate on, or block'access roadsor other means of ingress to or egress from the premises of Grundy MiningCompany,or otherwise prevent or impede access,travel,or movement of theemployees of Grundy Mining Company to or from its premises.WE WILL NOT use, threaten to use,display,or carry any weapon,stone, orsimilar object for the purpose of preventing,or intimidating any person fromworking or traveling to or from work at the premises of Grundy MiningCompany.WE WILL NOT engage in violence or threats toward the employees of GrundyMining Company or others for or in connection with working at GrundyMining Company.WE WILL NOT in any like or related manner restrain or coerce employeesin the exercise of rights guaranteed them by Section 7 of the Act.UNITED MINE WORKERS OFAMERICA, LOCAL 7083,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material. UNITED DAIRY CO.187Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street, NE., Atlanta,Georgia, Telephone No.876-3311, Extension5357,if they have any question concerning this notice or com-pliance with its provisions.United Dairy Co.andRetail,Wholesale and Department StoreUnion, Dairy, Bakery and Food Workers Local379, AFL-CIO.Case No. 6-CA-2551.February 27, 1964DECISION AND ORDEROn May 31, 1963, Trial Examiner George J. Bott issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Report.Thereafter, the Charging Party, the General Counsel, and the Re-spondent filed exceptions to the Intermediate Report and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and for the reasons set forth below-concerning the pro-cedural handling of the case before hearing-has determined to dis-miss the complaint in its entirety.On July 2, 1962, the Union filed its charge alleging 8 (a) (1), (3),and (5) violations, the latter including an allegation that the Re-spondent had refused to bargain by failure to discuss with the Charg-ing Party thedecisionto sell two of its plants.After consideration,the General Counsel authorized the Regional Director to issue a com-plaint which alleged 8(a) (1) and (5) violations, limited, however,to failure to bargain as to theeffecton employees of the decision tosell.The limitation on the scope of the complaint, more particularlythe "refusal to issue" a complaint on that part of the charge relatingto the failure to bargain about the decision to sell, was the subject ofa timely appeal by the Charging Party to the General Counsel.Thereafter the Respondent executed a settlement agreement, appar-ently after being told by the Board agent that the Regional Directorwouldnotissue a complaint on other portions of the charge once thesettlement had been approved.The agreement itself, with appro-priate review provision, provided for withdrawal of the existing146 NLRB No. 16.